                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

  UNITED STATES OF AMERICA                            )
                                                      ) CASE NO. DNCW3:00CR160
  vs.                                                 )  (Financial Litigation Unit)
                                                      )
  JENNIFER CALLOWAY                                   )
                                                      )

                                            ORDER

        THIS MATTER is before the Court on PCL Construction Enterprises Inc.’s (“PCL”)

Motion to Modify Writ of Execution. For the reasons set forth in the Motion and the United States’

Response, and for good cause shown,

        IT IS THEREFORE ORDERED that the Motion is ALLOWED, and the Writ of Execution

is modified in accordance with the terms of PCL’s Employee 401(k) Plan (the “Plan”). PCL is

commanded, in accordance with the other terms in the Writ, to levy and/or execute and turn over

property in the Defendant’s Rollover Account before April 30, 2020. PCL is further commanded

to levy and/or execute and turn over property in the Defendant’s other accounts as soon as

practicable on or after (1) severance of the Defendant’s employment with PCL; (2) April 16, 2032

(the date the Defendant reaches the age of 59.5); or (3) occurrence of another distributable event

under the terms of the Plan, whichever date comes first.

        SO ORDERED.

                                   Signed: January 13, 2020
